 1
                                UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3

 4    DAVID MICHAEL PELLEGRINI,                         Case No. 2:01-cv-01382-HDM-BNW
 5          Petitioner,
                                                        ORDER
 6          v.
 7
      TIM GARRETT, et al.,
 8
            Respondents.
 9

10

11          This habeas corpus action was stayed on May 31, 2005, pending completion of
12   proceedings in state court. On March 1, 2021, the petitioner, David Michael Pellegrini,
13   filed a status report notifying this Court, for the first time, that his state court proceedings
14   were completed over three years earlier, on January 11, 2018. See Status Report filed
15   March 1, 2021 (ECF No. 131). Therefore, in an order filed on April 7, 2021, the Court
16   ordered the stay of this action lifted. See Order entered April 7, 2021 (ECF No. 132). In
17   that order, the Court also ordered Pellegrini to show cause why the action should not be
18   dismissed for failure to prosecute and/or for failure to comply with the Court’s orders.
19   See id. Pellegrini responded to the order to show cause on May 8, 2021 (ECF No. 133).
20   Respondents replied on June 14, 2021 (ECF No. 138). Pellegrini filed a surreply on
21   July 7, 2021 (ECF No. 142). The Court will now order this action dismissed.
22          Pellegrini was convicted in 1987 in Nevada’s Eighth Judicial District Court of
23   burglary, attempted robbery with use of a deadly weapon, and first-degree murder with
24   use of a deadly weapon, and he was sentenced to death for the murder. Pellegrini
25   appealed and the Nevada Supreme Court affirmed in 1988. See Pellegrini v. State, 104
26   Nev. 625, 764 P.2d 484 (1988). Pellegrini then unsuccessfully litigated two post-
27   conviction habeas actions in state court; the Nevada Supreme Court affirmed the denial
28
                                                    1
 1   of relief in the second of those on November 15, 2001. See Pellegrini v. State, 117 Nev.

 2   860, 34 P.3d 519 (2001).

 3           Pellegrini initiated this action on November 21, 2001. See Petition for Writ of

 4   Habeas Corpus (ECF No. 1). The Court appointed attorney Patricia Erickson as counsel

 5   for Pellegrini on April 12, 2002. See Order entered April 12, 2002 (ECF No. 7).

 6           On May 31, 2005, this action was stayed to allow Pellegrini to pursue certain

 7   claims in state court. See Order entered May 31, 2005 (ECF No. 94). In the order

 8   staying the action, the Court ordered:
 9                   … [O]n or before September 1, 2005, Petitioner shall file and serve
             a status report, describing the status of his state-court proceedings.
10           Petitioner shall thereafter file and serve a status report every 6 months (on
             or before the first day of March 2006, September 2006, March 2007, etc.).
11           Respondents may file and serve a response to any such status report
             within twenty days after its service. Petitioner may reply within fifteen days
12           of service of such a response.
13   Id. at 7. The Court also ordered:
14           At the conclusion of Petitioner’s state court proceedings, Petitioner shall,
             within twenty (20) days, make a motion to lift the stay in this action.
15

16   Id. at 6.
17           Erickson filed status reports on Pellegrini’s behalf as ordered—albeit usually
18   late—until 2017; her last status report, before she stopped filing them, was filed on

19   September 9, 2017 (ECF No. 126). Erickson did not file the status report that was due

20   March 1, 2018. 1 Erickson did not file any further status report for Pellegrini until the

21   Court, on February 8, 2021, ordered Pellegrini to resume filing status reports as

22   required by the May 31, 2005, order. See Order entered February 8, 2021 (ECF No.

23   129). Furthermore, Erickson did not file, on Pellegrini’s behalf, a motion to lift the stay of

24   this action within twenty days after the completion of the state court proceedings, as

25   was required by the May 31, 2005, order.

26

27

28
     1
       Notably, that was the first status report due after the conclusion of the state-court
     proceedings.
                                                2
 1          The status reports Erickson filed through 2017 indicate that, following the stay of

 2   this action, Pellegrini initiated a further habeas action in state court; the state district

 3   court granted relief on that petition in 2007, vacated Pellegrini’s death sentence, and

 4   granted him a new penalty hearing; at the new penalty hearing, Pellegrini was

 5   sentenced, for the murder, to life in prison without the possibility of parole; an amended

 6   judgment of conviction was entered on December 20, 2010; Pellegrini appealed from

 7   the amended judgment of conviction, and the Nevada Supreme Court affirmed on

 8   October 8, 2012; Pellegrini filed a habeas petition in state court on October 3, 2013,
 9   challenging the amended judgment of conviction, that petition was denied, and
10   Pellegrini appealed from the denial of that petition. See Status Reports filed from 2005
11   to 2017 (ECF Nos. 96, 99, 102, 104, 107, 108, 109, 110, 111, 112, 113, 115, 116, 117,
12   118, 119, 121, 122, 123, 124, 125, 126); see also Amended Judgment of Conviction,
13   Exh. 1 to Respondents’ Response to Petitioner’s Response to Order to Show Cause
14   (ECF No. 139-1). The status report Erickson filed on March 1, 2021 (ECF No. 131),
15   after the Court ordered her to resume filing status reports, states:
16                The Nevada Supreme Court, in docket number 71479, issued
            an Order Affirming the judgment of the district court in denying
17          Mr. Pellegrini’s state habeas challenge to his second penalty hearing.
            On January 11, 2018, a remittitur was issued in the appeal.
18

19   Status Report filed March 1, 2021 (ECF No. 131).2

20          Federal Rule of Civil Procedure 41(b) provides authority for a court to dismiss an

21   action for failure to prosecute or failure to comply with court orders. See Hells Canyon

22   Preservation Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (court may

23   sua sponte dismiss action pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute or

24

25   2
       On March 1, 2021, in addition to the status report, Erickson filed a motion to withdraw
     from her representation of Pellegrini, and for appointment of new counsel for Pellegrini.
26   See Motion to Withdraw as Counsel and Request Appointment of New Counsel (ECF No.
     130). Erickson’s rationale for seeking to withdraw was as follows: “This request is based
27
     on the fact that undersigned counsel no longer litigates federal habeas corpus cases and
28   has not done so since 2011.” Id. at 1. The Court denied Erickson’s motion to withdraw.
     See Order entered April 7, 2021 (ECF No. 132).
                                                  3
 1   failure to comply with court orders); see also Allen v. Calderon, 408 F.3d 1150, 1152 n.2

 2   (9th Cir. 2005) (acknowledging authority of district court to dismiss habeas action

 3   pursuant to Fed. R. Civ. P. 41(b) but reversing on other grounds). A court is to weigh

 4   five factors in determining whether to dismiss an action under Rule 41(b):

 5          (1) the public’s interest in expeditious resolution of litigation; (2) the court’s
            need to manage its docket; (3) the risk of prejudice to the defendants;
 6          (4) the public policy favoring disposition of cases on their merits; and
            (5) the availability of less drastic alternatives.
 7

 8   Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992); see also Pagtalunan v.
 9   Galaza, 291 F.3d 639, 642–43 (9th Cir. 2002); Dahl v. City of Huntington Beach, 84
10   F.3d 363, 366 (9th Cir. 1996).
11          In Magwood v. Patterson, 561 U.S. 320 (2010), the Supreme Court addressed
12   the question whether a petitioner could file a federal habeas petition challenging an
13   amended judgment of conviction after previously litigating a federal petition challenging
14   the original judgment of conviction. The issue before the Supreme Court was whether
15   such a subsequent habeas petition, after an amended judgment of conviction, was a
16   “second or successive” petition under 42 U.S.C. § 2244(b). Id. at 330. The Supreme
17   Court concluded that the petition was not second or successive because it was the first
18   petition challenging the amended judgment of conviction. Id. at 342. Like the petitioner

19   in Magwood, Pellegrini is no longer in custody pursuant to the original judgment of

20   conviction, which is the judgment of conviction challenged in the habeas petition in this

21   case. See Petition for Writ of Habeas Corpus (ECF No. 1). While this case was stayed,

22   Pellegrini succeeded in obtaining an amended judgment of conviction, under which he

23   is no longer sentenced to death. See Amended Judgment of Conviction, Exh. 1 to

24   Respondents’ Response to Petitioner’s Response to Order to Show Cause (ECF No.

25   139-1). Pellegrini’s habeas petition in this action does not challenge that amended

26   judgment of conviction, under which he is currently in custody; it challenges his original

27   1987 judgment of conviction. Therefore, essentially, under Magwood, Pellegrini’s

28   challenge to the original 1987 judgment of conviction in this case is now moot.
                                                    4
 1          So then, returning to the factors to be considered in applying Rule 41(b), and

 2   focusing on the first two of those factors: given the nearly three years that this case was

 3   inactive while Pellegrini did not file status reports or a motion to lift the stay as ordered

 4   by the Court, the public’s interest in expeditious resolution of litigation and the Court’s

 5   need to manage its docket weigh heavily in favor of dismissal. The sort of delay that

 6   occurred in this case cannot be countenanced by this Court.

 7          Focusing on the third factor, the risk of prejudice to the respondents, the Court

 8   determines that, because of Pellegrini’s delay, there is some risk of prejudice to the
 9   respondents if this action proceeds; however, if Pellegrini pursues a federal habeas
10   challenge to the amended judgment of conviction, whether in this action or a new
11   action, the question of potential prejudice to the respondents resulting from Pellegrini’s
12   delay would likely be considered in the context of the application of the statute of
13   limitations. In this Court’s view, therefore, under the circumstances, this factor weighs
14   somewhat in favor of dismissal, but not heavily so.
15          As for the fourth factor, the public policy favoring disposition of cases on their
16   merits, this factor does not weigh against dismissal of this action. As is discussed
17   above, the habeas petition in this action challenges the original 1987 judgment of
18   conviction, not the 2010 amended judgment of conviction under which Pellegrini is now

19   in custody, and it is therefore essentially moot under the holding in Magwood.

20   Therefore, there is no public interest in the resolution of this case on its merits.

21          Finally, focusing on the fifth factor, the availability of less drastic alternatives, as

22   the petition in this case has been, for all practical purposes, mooted by the amended

23   judgment of conviction, and because, under Magwood, Pellegrini may initiate a new

24   federal habeas action challenging the amended judgment of conviction without it being

25   considered second or successive under 42 U.S.C. § 2244(b), dismissal pursuant to

26   Rule 41(b) is not drastic. Pelligrini will not necessarily be precluded from seeking the

27   same habeas relief that he sought in this action in a new petition, so, ultimately, he

28   should not be prejudiced by the dismissal of this action per se.
                                                    5
 1          None of this is to say that Pellegrini will not face procedural hurdles if he initiates

 2   a new federal habeas action challenging the amended judgment of conviction. Most

 3   notably, perhaps, because of Pellegrini’s delay in challenging the amended judgment of

 4   conviction in federal court, the statute of limitations may present a procedural bar. That,

 5   though, is a result of Pellegrini’s delay, not the dismissal of this action.

 6          Erickson argues that Pellegrini’s response to the order to show cause should be

 7   treated as a “fictional” motion for extension of time to file the motion to lift the stay, and

 8   that she has shown excusable neglect warranting granting such motion. See Response
 9   to Order to Show Cause (ECF No. 133), citing Pioneer Investment Services Co. v.
10   Brunswick Associates. Ltd. Partnership, 507 U.S. 380 (1993) (setting out factors to be
11   considered in determining whether relief warranted on ground of excusable neglect).
12   Leaving aside the fact that Erickson never filed a motion to lift the stay—the stay was
13   lifted sua sponte (ECF No. 132)—Erickson’s argument in this regard is not compelling.
14   Over the course of three years, from March 2018 to March 2021, Erickson failed to file
15   six status reports and she failed to notify the Court, by either status report or motion, as
16   required by court order, that the state proceedings had concluded and that the stay of
17   this action should be lifted. Erickson attributes her failure over those three years to her
18   mother’s illness and death between September and November 2017, and to her

19   resulting depression. See Response to Order to Show Cause (ECF No. 133), pp. 5–8.

20   The Court recognizes the profound effect such a personal loss can have, does not

21   doubt that counsel was deeply affected, and sees no evidence of bad faith; however,

22   under the circumstances—including, most importantly, the length and nature of the

23   delay, the determination that the petition in this action does not challenge the amended

24   judgment of conviction under which Pellegrini is held in custody, and the determination

25   that a new habeas action challenging the amended judgment of conviction would not be

26   second or successive under 42 U.S.C. § 2244(b)—the Court concludes that relief on

27   account of excusable neglect is not warranted.

28
                                                    6
 1          In short, the Court is troubled by Erickson’s failure to prosecute this case and

 2   failure to comply with the Court’s orders;3 finds that the public’s interest in expeditious

 3   resolution of litigation and the Court’s need to manage its docket weigh heavily in favor

 4   of dismissal; finds that this action, challenging the original judgment of conviction, is

 5   moot under Magwood, at any rate; and determines that any habeas relief remaining

 6   available to Pellegrini with respect to the amended judgment of conviction would be

 7   available to him in a new habeas action to the same extent that it would be in this

 8   action, so that, ultimately, Pellegrini should not be prejudiced by the dismissal of this
 9   action per se.
10          IT IS THEREFORE ORDERED that this action is dismissed, pursuant to Federal
11   Rule of Civil Procedure 41(b), on account of Petitioner’s failure to prosecute and failure
12   to comply with the Court’s orders.
13          IT IS FURTHER ORDERED that, as jurists of reason would not find this ruling
14   debatable, Petitioner is denied a certificate of appealability.
15          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter
16   judgment accordingly.
17

18          DATED THIS 12th day of July, 2021.
19

20
                                                HOWARD D. McKIBBEN,
21                                              UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
     3
       The undersigned understands that Erickson is no longer receiving appointments to
     represent habeas petitioners in this Court.
                                                 7
